—Order of disposition, Family Court, Bronx County (Stewart H. Weinstein, J.), entered January 26, 1993, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of approximately 17 months, unanimously affirmed, without costs.
Viewing the evidence in a light most favorable to the presentment agency and giving it the benefit of every favorable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932) the complainant’s testimony that he observed appel*113lant, whom he knew, and three others punch him and that he saw appellant and another take his money was sufficient as a matter of law to prove that appellant, aided by another, forcibly stole property and knowingly possessed that property. Any discrepancies regarding where or how the robbery occurred were questions of fact for the court to resolve (see, Matter of Mikal M., 191 AD2d 381). Moreover, the other alleged inconsistencies merely presented an issue of fact for the court to assess in determining the complainant’s credibility (supra). Nor did the court abuse its discretion in denying appellant’s application for a continuance in order to produce another witness. Appellant did not indicate when the witness would be available (People v Allen, 200 AD2d 387). In addition, counsel’s explanation for the prior failure of the witness to appear was unsubstantiated (Matter of Peter R., 191 AD2d 214). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.